Citation Nr: 0823163	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  07-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.  

2.  Entitlement to service connection for bilateral shoulder 
disability.  

3.  Entitlement to service connection for cervical spine 
disability, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for lung disability, to 
include as due to undiagnosed illness.  

5.  Entitlement to service connection for heart disability, 
to include as due to undiagnosed illness.  

6.  Entitlement to service connection for bilateral shoulder 
disability due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to October 
1996.

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2006 rating decision 
rendered by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in June 2007.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for bilateral 
shoulder disability due to undiagnosed illness is addressed 
in the REMAND portion of the decision below and REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

2.  Bilateral knee disability did not manifest in service. 

3.  Bilateral knee disability is not attributable to service.

4.  There is no current competent evidence of record of a 
bilateral shoulder disability.  

5.  There is no current competent evidence of record of a 
cervical spine disability.  

6.  There is no current competent evidence of record of a 
lung disability.  

7.  There is no current competent evidence of record of a 
heart disability.  


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  Cervical spine disability was not incurred in or 
aggravated by active service, nor is it due to an undiagnosed 
illness as a result of service in the Southwest Asia Theater 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.  Lung disability was not incurred in or aggravated by 
active service, nor is it due to an undiagnosed illness as a 
result of service in the Southwest Asia Theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  Heart disability was not incurred in or aggravated by 
active service, nor is it due to an undiagnosed illness as a 
result of service in the Southwest Asia Theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in June 2005.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination for his disability claims.  However, the 
Board finds that a VA examination is not necessary in order 
to decide these claims.  There are two pivotal cases which 
address the need for a VA examination, Duenas v. Principi, 18 
Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The record fails to show that the veteran's knee disability 
incurred in service and service medical records are devoid of 
any complaints or treatment for the shoulder, cervical spine, 
lung, and heart conditions.  The Board finds that there is no 
credible evidence showing that the claimed disabilities 
exist, or were incurred in service or is related to a service 
connected disability.  Because some evidence of an in-service 
event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303. 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multi symptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders. 38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2007).

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia Theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d)(1) and (2) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there has been no assertion that these 
conditions are directly related to combat service.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.

        Analysis 

Service Connection for knee disability 

The veteran is seeking service connection for knee 
disability, which he believes is a consequence of service.  
After careful review of the record, the Board finds against 
the veteran's claim.  

During service, in October 1990, the veteran fell and hit his 
knee on a wood slat.  Abrasion of the right knee was noted.  
There was no drainage, swelling or evidence of infection.  It 
was noted in December 1991 that the veteran did not have any 
major illness or injury.  The veteran denied painful joints 
and arthritis in September 1992, December 1992, and August 
1996.  In July 1994, clinical evaluation of the lower and 
upper extremities were reported normal.  On the accompanying 
medical history, the veteran denied swollen or painful 
joints, arthritis, and tricked or locked knee.  At his 
separation examination in October 1996, the veteran again 
denied swollen or painful joints, arthritis, and tricked or 
locked knee.  Clinical evaluation reported normal lower 
extremities.  The veteran also reported that he was in good 
health at the time.  

Post service medical records show complaints of knee pain.  
In a July 2003 examination, it was noted that there was no 
evidence of old or recent fracture.  An April 2006 MRI 
reported no evidence of ligament or meniscal tear, but there 
was evidence of some mild degeneration of the posterior horn 
of the medial meniscus, tiny popliteal cyst and mild edema of 
the prepatellar soft tissue superficially which could 
represent inflammation versus traumatic injury.  Bilateral 
patellar dysfunction, right greater than left was noted.  
Patella bursitis was noted in May 2006.  

Although the evidence indicates that the veteran has a 
bilateral knee disability, there is no competent evidence 
linking the veteran's knee disability with service.  The 
Court has held that in order to establish service connection, 
there must be evidence of both a service- connected disease 
or injury and a present disability which is attributable to 
such disease or injury.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Here, while the evidence of record shows 
that the veteran has a knee disability, there is no competent 
evidence that establishes a nexus, or link, between the 
condition and the veteran's service.  

The Board recognizes that the veteran injured his right knee 
while in service.  However, further examination at that time 
showed that there was no drainage, swelling or evidence of 
infection.  The knee injury was only noted that one time in 
service.  The veteran continued to serve for six years 
thereafter without any mention of knee complaints.  Clinical 
evaluations of the lower extremities conducted at separation 
were normal and the veteran denied tricked or locked knee.  
Moreover, in a July 2003 examination, it was noted that there 
was no evidence of old or recent fracture.  

The Board has considered the various statements made by the 
veteran linking his bilateral knee condition to service.  
However, a layperson lacks the capacity to provide evidence 
that requires specialized knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  To 
the extent that the veteran asserts that his knee disability 
is attributable to a fall in service, the Board concludes 
that his assertion is unsupported by reliable evidence.  
There is also a remarkable lack of corrobative evidence 
within years of separation from service.  Although symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology, in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

The preponderance of the evidence is against the claim for 
service connection for bilateral knee disability.  Thus, 
service connection for bilateral knee disability is denied.  

Service Connection for shoulder disability 

The veteran is seeking service connection for bilateral 
shoulder disability.  As will be shown below, the Board finds 
that the evidence does not support this claim.  

Service medical records are devoid of any shoulder 
complaints, diagnoses or injuries.  Post service medical 
records show that the veteran has complained of shoulder 
pain.  A February 2003 examination of the shoulders revealed 
no point tenderness.  Although there was some discomfort upon 
extending the arms straight above the head, there was full 
range of motion.  Another examination that month noted no 
evidence of old or recent fracture of the shoulders.  There 
was a notation of no joint narrowing, no soft tissue 
calcification present, and normal bone density.  In July 
2003, the veteran's shoulders were found to be within normal 
limits.  An impression of shoulder arthralgias was given in 
March 2006.  

To the extent that the veteran has shoulder pain, there is no 
competent evidence that the pain is due to an underlying 
disease or injury.  The Federal Circuit has addressed the 
issue of pain without underlying disease or injury.  For 
veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered of 
disease contracted in the line of duty. . . ." 38 U.S.C. §§  
1110, 1131 (2005).  Thus, in order for a veteran to qualify 
for entitlement to compensation under those statutes, the 
veteran must prove the existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001). 

Although the veteran has been examined several times, none of 
the examinations showed a shoulder injury or disease to 
account for his complaints of shoulder pain.  
At this time, there is no competent evidence that the veteran 
has a disease or injury to account for his complaints.  At 
best, there is a complaint of pain without underlying 
pathology.  In the absence of in-service disease or injury, 
service connection may not be granted.  Pain cannot be 
compensable without an in-service disease or injury to which 
the pain can be connected by competent evidence.  Such a 
"pain alone" claim must fail when there is no sufficient 
showing that pain derives from an in-service disease or 
injury.  See Sanchez-Benitez.  Accordingly, service 
connection for bilateral shoulder disability is denied.  

Service Connection for cervical spine, lung and heart 
disabilities

The veteran is seeking service connection for cervical spine, 
lung and heart disabilities, to include as due to undiagnosed 
illnesses.  As will be shown below, the Board finds that the 
evidence does not support these claims.  

In October 1990, the veteran complained of diarrhea.  An 
assessment of diarrhea unknown etiology was noted.  In a 
March 1991 examination, the veteran denied heart problems, 
emphysema, painful joints, arthritis and asthma.  In December 
1991, it was noted that the veteran did not have any major 
illness or injury, back injury, heart disease, or lung or 
respiratory disease.  Physical examination showed normal 
cardiovascular system and respiratory system.  The veteran's 
lungs were clear in May 1992.  The veteran again denied heart 
problems, emphysema, painful joints, arthritis and asthma in 
September 1992, December 1992, and August 1996.  In July 
1994, it was again noted that the veteran's lungs were clear.  
Also in July 1994, clinical evaluation of the lungs and 
chest, heart, lower and upper extremities, and spine and 
other musculosketal were reported normal.  On the 
accompanying medical history, the veteran denied swollen or 
painful joints, asthma, shortness of breath and heart 
trouble. 

In August 1995, the veteran denied back injury, heart 
disease, angina, palpitations and shortness of breath and it 
was noted that his back and musculoskeletal system, 
cardiovascular system, respiratory system and overall fitness 
were within normal limits.  At his separation examination in 
October 1996, the veteran again denied swollen or painful 
joints, asthma, shortness of breath and heart trouble.  The 
veteran reported that he was in good health at the time.  
However, he noted in a medical assessment a bike accident 
that took place sometime in 1991.  Clinical evaluation of the 
lungs and chest, heart, lower and upper extremities, and 
spine and other musculosketal were reported normal at that 
time.  

A February 2003 examination noted normal heart size.  
However, it was noted that there was a small density 
superimposed over one of the midthoracic vertebral bodies on 
the lateral view which could be a granuloma.  It was not 
visible on the frontal view.  An impression of possible 
calcified granuloma was given.  

Examination in July 2003 noted normal cervical spine.  There 
was no evidence of fracture, and normal motion on the flexion 
and extension films with normal alignment was reported.  The 
disc spaces were well maintained and on the oblique views, 
the intervertebral foramina was normal.  

Examination conducted in March 2005 showed that the heart, 
lungs, pleura, and mediastinum were normal.  No active 
disease was noted.  Another examination conducted within the 
same month noted the neck was supple without LAN/JVD/bruits 
and euthyroid.  An impression of abnormal chest x-ray was 
given.  It was noted that on a prior examination in February 
2003, there was a small nodular density projecting over a 
midthoracic vertebral body on the lateral view.  However, no 
pulmonary nodule was demonstrated in that location on the CT 
examination of the chest that day.  It was noted that the 
absence could be either because the small nodular opacity 
represented a small vessel in cross section, or it could be 
secondary to its small size and CT examination was with 10 mm 
images, which measures approximately 2 mm in diameter, may 
not be discernible on the CT examination.  

There was a notation in January 2006 of nonspecific abnormal 
findings of lung field.  In another January 2006 examination, 
the lungs were reported as clear.  The heart size was normal, 
and mediastinum and chest walls were intact.  There was no 
pulmonary edema, pleural effusion or pulmonary consolidation.  
The previously noted focal nodular density projecting over 
the mid thoracic spine on the lateral view in 2003 was not 
visualized.  

A March 2006 examination showed regular heart and no murmurs.  
The lungs were noted as clear and without rales, rhonchi or 
wheezing.  In another examination, it was noted that the 
heart, hila, pulmonary vascularity, aorta, mediastinum and 
visualized bones remained unremarkable and stable.  In 
November 2006, the veteran denied cardiovascular, 
respiratory, and neural complaints.  Physical examination at 
that time showed no rhonchi, rales, or heart murmurs.  
Bronchitis, unspecified, was noted.  

Although the veteran seeks service connection for cervical 
spine, lung and heart disabilities, there is no competent 
evidence showing that these disabilities exist.  As noted, in 
order for a veteran to qualify for entitlement to 
compensation under 38 C.F.R. §§ 1110 and 1131, the veteran 
must prove the existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez, supra.  

Here, there is no competent evidence that the veteran has 
cervical spine, lung and heart disabilities.  The veteran has 
not been diagnosed with any cervical spine, lung or heart 
conditions and has not reported any symptoms relating to 
these claimed conditions.  In a February 2003 Persian Gulf 
Registry examination, the veteran complained of fatigue and 
reported a few episodes of light headedness.  He denied 
shortness of breath and chronic cough.  Examination showed 
that the veteran's lungs were clear without rales, rhonchi, 
or wheezing.  The heart was regular and without murmurs.  
Another examination within that month revealed an impression 
of possible calcified granuloma.  The lungs were noted as 
clear, no pleural fluid was seen and no bony abnormalities 
were seen.  The veteran denied chest pains, pressure, 
heaviness, palpitations and increased shortness of breath in 
March 2006.  In November 2006, the veteran denied 
cardiovascular, respiratory, and neural complaints.  In his 
June 2007 hearing, the veteran maintained that he gets short 
of breath but he denied breathing problems.  He maintained 
that he only gets short of breath when climbing stairs.  The 
veteran denied any heart problems during the hearing.  

The Board has considered the various statements made by the 
veteran regarding the claimed disabilities.  The veteran 
testified during his hearing that he was told that he had 
nodules located at the back of his neck, spine, in the lungs 
and around the heart.  The Board recognizes that the February 
2003 examination showed a small nodular density projecting 
over a midthoracic vertebral body on the lateral view.  
However, subsequent examinations showed no pulmonary nodule 
was demonstrated in that location on the CT examination of 
the chest.  To the extent that the veteran asserts that he 
has cervical spine, lung and heart disabilities, service and 
post service records fail to show such disabilities exist.  
In the absence of a current disability, disease or injury 
service connection may not be granted.  

The Board also notes that the veteran asserts that service 
connection is warranted based on undiagnosed illness.  He 
claims that he has nodules located in his neck, spine, lungs 
and heart.  As noted above, although a February 2003 
examination showed a small nodular density projecting over a 
midthoracic vertebral body on the lateral view, recent 
examinations showed no pulmonary nodule was demonstrated in 
the location on the CT examination of the chest.  The veteran 
has not claimed any other symptoms relating to his claims.  
There is no basis for the veteran's claim that these 
disorders are due to an undiagnosed illness occasioned by 
service in the Persian Gulf.  In other words, the relevant 
medical evidence establishes that the veteran does not have 
undiagnosed illnesses involving the cervical spine, lungs or 
heart.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The preponderance of the evidence is against the claims for 
service connection.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2007).  


ORDER

Service connection for bilateral knee disability is denied.  

Service connection for bilateral shoulder disability is 
denied.  

Service connection for cervical spine disability, to include 
as due to undiagnosed illness is denied.  

Service connection for lung disability, to include as due to 
undiagnosed illness is denied. 

Service connection for heart disability, to include as due to 
undiagnosed illness is denied.  


REMAND 

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
Here, the veteran is seeking service connection for a 
shoulder disability due to an undiagnosed illness.  Service 
connection for a bilateral shoulder disability was denied 
because underlying pathology was not established.  In March 
2006, there was an assessment of shoulder arthralgias but the 
evaluation was inadequate to determine whether there is 
disability to a degree of 10 percent disabling.  Accordingly, 
the Board concludes that it must remand this issue so that 
the veteran can be afforded a VA medical examination to 
determine the presence or absence of pain on motion.  

With respect to the notification requirements of the VCAA, 
the Board observes that the veteran has not been provided all 
notice required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  On remand, the RO should provide him with a VCAA 
compliant notice letter.  

This matter is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess, supra.  

2.  The veteran should be afforded a VA 
examination for his shoulders to determine 
the presence or absence of pain on motion.  
The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report. 

3  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


